        Case 1:20-cv-00180-AW-GRJ Document 6 Filed 09/03/20 Page 1 of 5




            IN THE UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF FLORIDA
                        GAINESVILLE DIVISION


CHRISTOPHER JON PERGROSSI,

        Plaintiff,
v.                                                 CASE NO. 1:20-cv-180-AW-GRJ

EPIC GAMES,

     Defendant.
_________________________/

                        REPORT AND RECOMMENDATION

        Plaintiff initiated this case by filing a pro se Complaint, ECF No. 1,

and has been granted leave to proceed as a pauper, ECF No. 4. Upon

initial screening of the case pursuant to the in forma pauperis statute, 28

U.S.C. § 1915(e)(2)1, the Court determined that Plaintiff should be required

to file an Amended Complaint in order to clarify his claims. ECF No. 4.

This case is now before the Court on ECF No. 5, Plaintiff’s First Amended

Complaint. For the following reasons, it is respectfully recommended that

the First Amended Complaint be dismissed for failure to state a claim upon

which relief may be granted.

1When      screening a Complaint under the IFP statute, the Court must dismiss any claim if
it is “(i) frivolous or malicious; (ii) fails to state a claim upon which relief may be granted;
or (iii) seeks monetary relief from a defendant who is immune from such relief.” 28
U.S.C. § 1915(e)(2).
      Case 1:20-cv-00180-AW-GRJ Document 6 Filed 09/03/20 Page 2 of 5




                            I. Standard of Review

      “Dismissal under § 1915(e)(2)(B)(ii) is governed by the same

standard as dismissal under Rule 12(b)(6) of the Federal Rules of Civil

Procedure.” Evans v. Ga. Reg’l Hosp., 850 F.3d 1248, 1253 (11th Cir.

2017). To plead a cause of action, a complaint must contain “a short and

plain statement of the claim showing that the pleader is entitled to relief.”

Fed. R. Civ. P. 8(a)(2). Determining whether a complaint should be

dismissed for failing to state a claim upon which relief may be granted turns

on whether the plaintiff has alleged sufficient plausible facts to support the

claims. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007). As the

Supreme Court held in Twombly, “[f]actual allegations must be enough to

raise a right to relief above the speculative level.” Id. at 555.

      Twombly “expounded the pleading standard for all civil actions,” and

conclusory allegations that “amount to nothing more than a formulaic

recitation of the elements of a constitutional … claim” are “not entitled to be

assumed true.” Ashcroft v. Iqbal, 556 U.S. 662, 681–84 (2009). To escape

dismissal, the complaint must allege facts sufficient to move claims “across

the line from conceivable to plausible.” Id. at 680. “Determining whether a

complaint states a plausible claim for relief” is a “context-specific task that

requires the reviewing court to draw on its judicial experience and common


                                        2
      Case 1:20-cv-00180-AW-GRJ Document 6 Filed 09/03/20 Page 3 of 5




sense.” Id. at 679. In other words, “The plausibility standard is met only

where the facts alleged enable the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Franklin v. Curry,

738 F.3d 1246, 1251 (11th Cir. 2013).

      The Court will not penalize a pro se litigant for “linguistic imprecision,”

Miller v. Donald, 541 F.3d 1091, 1100 (11th Cir. 2008), but a cause of

action must be discernable. A court does not have “license to … rewrite an

otherwise deficient pleading [by a pro se litigant] in order to sustain an

action.” GJR Invs. v. Cty. of Escambia, Fla., 132 F.3d 1359, 1369 (11th

Cir. 1998), overruled on other grounds by, Iqbal, 556 U.S. 678.

                             II. Plaintiff’s Claims

      Plaintiff purports to assert antitrust claims on behalf of a game

developer, Epic Games, against Google Inc. and Apple Inc. ECF No. 5.

Plaintiff requests the Court to “[p]lease consider Epic Games as the Plaintiff

that I am assisting selflessly and without personal benefit to sue the

Defendants Google and Apple.” Id. at 7. To briefly summarize Plaintiff’s

theory, he alleges that the Defendants’ practices are monopolistic because

they do not allow players of Epic’s “Fortnite” game to purchase items within

the game itself, as opposed to channeling such purchases through the

companies’ app stores. Plaintiff seeks court intervention to halt such


                                       3
       Case 1:20-cv-00180-AW-GRJ Document 6 Filed 09/03/20 Page 4 of 5




practices, including seizure of the companies’ revenue derived from in-

game sales. See id. at 7-11. Beyond that, the nuances of Plaintiff’s claims

are not relevant to disposition of this case because he faces an

insurmountable hurdle: Plaintiff is not an attorney and cannot represent

another party’s interests in this Court.

      28 U.S.C. § 1654 authorizes parties in federal cases to “plead and

conduct their own cases personally or by counsel.” 28 U.S.C. § 1654. The

right to appear pro se, however, is limited to those parties conducting “their

own cases” and does not apply to persons representing the interests of

others. Franklin v. Garden State Life Ins., 462 Fed. Appx. 928, 930, 2012

WL 953099 **2, (11th Cir. 2012) (unpublished) 2 (citing Devine v. Indian

River Cnty. Sch. Bd., 121 F.3d 576, 581 (11th Cir.1997), overruled in part

on other grounds, Winkelman v. Parma City Sch. Dist., 550 U.S. 516

(2007)).

      Because Plaintiff, as a non-lawyer, is not permitted to proceed pro se

in this case on behalf of Epic Games, he “can prove no set of facts entitling

[him] to relief,” and therefore dismissal is proper. Franklin v. Garden State

Life Ins., 462 Fed. Appx. at 930, 2012 WL 953099 **2.



2Pursuant to 11th Cir. R. 36-2, unpublished opinions are not considered binding
precedent but may be cited as persuasive authority.
                                           4
      Case 1:20-cv-00180-AW-GRJ Document 6 Filed 09/03/20 Page 5 of 5




     Accordingly, it is respectfully RECOMMENDED that the First

Amended Complaint, ECF No. 5, be DISMISSED for failure to state a claim

upon which relief may be granted.

     DONE AND ORDERED this 3rd day of September 2020.

                                     s/Gary R. Jones
                                    GARY R. JONES
                                    United States Magistrate Judge




                       NOTICE TO THE PARTIES

       Objections to these proposed findings and recommendations
must be filed within fourteen (14) days after being served a copy
thereof. Any different deadline that may appear on the electronic
docket is for the court’s internal use only, and does not control. A
copy of objections shall be served upon all other parties. If a party
fails to object to the magistrate judge's findings or recommendations
as to any particular claim or issue contained in a report and
recommendation, that party waives the right to challenge on appeal
the district court's order based on the unobjected-to factual and legal
conclusions. See 11th Cir. Rule 3-1; 28 U.S.C. § 636.




                                      5
